UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

In re Application of

QUADRE INVESTMENTS, L.P.; ATHOS ASIA
EVENT DRIVEN MASTER FUND; FMAP ACL
LIMITED; OME HOLDINGS LLC; PEMBROKE
WAY LLC; STANDISH ROAD LLC;
STOCKBRIDGE ASBOLUTE RETURN FUND;
STOCKBRIDGE FUND, L.P.; TABLET
HOLDINGS, LLC,

Petitioners, for an Order Pursuant to 28 U.S.C. § 1782 to
Conduct Discovery for Use in a Foreign Proceeding

 

ANDREW L. CARTER, JR., District Judge:

USDC SDNY

DOCUMENT
ELECTRONICALLY FILED
DOCH#:

DATE FILED: (( [ Le

18-MC-416 (ALC)

ORDER

The Parties are hereby ORDERED to submit a Joint Status Report on or before

December 11, 2019.

SO ORDERED.

Dated: New York, New York
— (Pod v ung

 

ANDREW L. CARTER, JR.
United States District Judge

 

 
